Citation Nr: 0304406	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-50 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for a cardiac disorder 
manifested by a heart murmur.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from March 1973 to May 1991.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a June 1992 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) that denied service 
connection for heart and thyroid disorders.

An October 2001 Board decision remanded the case for further 
development of the evidence.


FINDINGS OF FACT

1.  The veteran has occasionally, but not consistently, been 
diagnosed with a heart murmur most often described as 
"functional."

2.  The veteran has occasionally, but not consistently, been 
diagnosed with a goiter.

3.  There is no medical evidence that the veteran currently 
has a thyroid disorder or a cardiac disorder manifested by a 
heart murmur.


CONCLUSION OF LAW

The veteran did not incur or aggravate heart or thyroid 
disorders in service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

Here, the June 1992 RO decision noted the shortcomings in the 
veteran's claims, and a November 1993 Statement of the Case, 
and July 2002 Supplemental Statement of the Case, set out the 
applicable law and explained its application to the facts.  A 
July 2001 letter explained VCAA, and solicited from the 
veteran, and offered VA help in obtaining, additional 
evidence in support of her claims, and the October 2001 Board 
decision explained VCAA as well.  Pursuant to the Board 
remand, the RO wrote the veteran in December 2001 and 
February 2002, and again solicited, and offered VA help in 
obtaining, additional evidence in support of her claims, but 
she failed to respond to either letter.  The evidence of 
record includes the veteran's service medical records, VA in- 
and outpatient treatment records, and VA laboratory and 
examination reports.  Finally, in a December 2002 letter, the 
RO advised the veteran that her case was being sent to the 
Board, and invited her to submit any additional evidence she 
had directly to the Board, but she has not responded to that 
letter, either.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence she should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to an 
analysis of the merits of the claims.

The veteran's service medical records include a September 
1978 cardiology consult at which she reported that a heart 
murmur was noted during a routine physical in 1974.  She said 
she was told it was a functional murmur and of no import.  
She had no history of rheumatic fever, exercise intolerance, 
palpitations, dyspnea, syncope, chest pain, or fatigue.  She 
gave a history of borderline high blood pressure, though it 
was 134/70 on this occasion, and she smoked one or two packs 
of cigarettes per day.  On examination, S1 and S2 were 
normal, there was no S3 or S4, and no clicks, snaps, or rubs, 
but there was a grade II or III/VI early systolic ejection 
murmur, heard best at the base and the left sternal border, 
that decreased with valsalva and standing.  
Electrocardiography showed normal sinus rhythm with 
nonspecific ST-segment and T-wave changes.  The impression 
was a functional murmur of no hemodynamic significance.

A September 1984 discharge summary shows the veteran's 
admission three days earlier with complaints of rapid 
heartbeat, sweaty palms, weakness, panic, and some 
disorientation.  Examination revealed a grade I/VI systolic 
blowing murmur heard best at the apex, left sternal border, 
and pulmonary artery.  Differential diagnoses on admission 
included seizure disorder, panic disorder, cardiac arrhythmia 
with low flow state, and hypoglycemia.  Telemetry during 
hospitalization showed no abnormalities or changes in sinus 
rhythm.

A February 1989 discharge summary shows the veteran's 
admission two days earlier with complaints of sinus 
congestion, fever, and chills.  On examination, the heart 
demonstrated regular rate and rhythm without murmurs, 
gallops, or rubs, and the point of maximum impulse was not 
displaced.  There was a questionable goiter, and thyroid 
function tests were conducted.  Test results had not been 
received by the time of her discharge, and she was to follow-
up at the outpatient clinic, but there is no record of 
adverse findings.

On an August 1989 examination, the veteran's thyroid was 
enlarged, but without nodules, and her heart was normal by 
clinical evaluation.

A March 1991 discharge summary, prepared in connection with a 
hospitalization for foot surgery, noted that the veteran's 
past medical history included hepatitis without sequelae, and 
medical boards convened for foot disorders, irritable bowel 
syndrome, thrombophlebitis, sinusitis, and pyelonephritis.  
Her past medical history did not include thyroid or heart 
disorders.

A February 1992 VA examination noted the veteran's history of 
a functional heart murmur that increased in volume during 
pregnancy, but no angina, no impairment in physical activity, 
and no medical advice to limit exercise.  On examination, 
heart sounds were normal without murmurs or bruits.  She said 
she had been told she had a borderline thyroid "problem" 
(quotation marks in the original), but she had no history of 
intolerance to heat or cold, and thyroid medication had not 
been prescribed.  On examination, the neck was supple without 
evidence of thyroid enlargement.  Laboratory tests included a 
thyroid panel that was entirely within normal limits.  
Diagnoses included history of "thyroid disease" (quotation 
marks in the original), not confirmed by examination, and 
history of heart murmur during pregnancy not present 
currently.

At a March 1994 VA examination, the veteran denied cardiac 
complaints.  She also denied dry skin, hair loss, myalgias, 
depression, palpitations, tremors, and feeling "hyper," and 
had not been prescribed thyroid medication, but claimed 
thyromegaly and "borderline" (quotation marks in the 
original) thyroid function tests.  There was a faint, 
nonradiating systolic ejection murmur over the left sternal 
border, but rate and rhythm of the heart were regular.  The 
thyroid was enlarged, but without nodules, and thyroid 
function studies were ordered.  Diagnoses did not reflect a 
heart disorder, but did include goiter that was clinically 
and chemically euthyroid.

At a June 2002 VA examination, the veteran said her heart had 
"skipped beats," and that she took medication for elevated 
blood pressure and cholesterol.  She denied symptoms 
attributable to hypertension and also denied intolerance to 
heat and cold.  The thyroid appeared to be enlarged, but the 
veteran weighed 249 pounds, and the examiner said the 
appearance of thyromegaly was due to obesity, as the thyroid 
was not palpable, there were no symptoms of thyroid disease, 
and blood tests for thyroid-stimulating hormone were normal.  
Examination of the heart showed it to be of normal size with 
no evidence of congestive heart failure or murmurs.  Blood 
pressure was 140/86, and the examiner noted it was under 
treatment and well controlled.  Electrocardiography showed 
normal sinus rhythm and no abnormality, and chest X rays were 
also normal.  Diagnoses included a history of occasional 
irregular heartbeat, etiology undetermined, but no cardiac 
abnormality, and no current thyroid disease, on this 
examination.

Turning now to the applicable law, service connection is 
granted for disability resulting from injury or disease 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The Board emphasizes, however, that service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The Board notes that, in this case, the veteran has 
occasionally, but not consistently, been found to have a 
heart murmur, and the murmur, when it was noted, was most 
often described as "functional."  A functional murmur is 
one heard in the absence of heart disease.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1065 (28th ed. 1994).  That is, a 
murmur may, or may not, be a manifestation of a heart 
disorder, but it is not itself disabling.  Here, there is no 
medical evidence of a heart disorder related to a murmur, and 
a murmur was not even heard on the last examination.  In the 
absence of medical evidence of current cardiac disability, 
service connection for one manifested by a murmur is not 
warranted.  Brammer.

Similarly, though goiter was occasionally diagnosed, the last 
examiner attributed the appearance of thyromegaly to obesity.  
There have never been symptoms of thyroid disease, there is 
no medical evidence of it and, in the absence thereof, 
service connection therefor is not warranted.  Brammer.





ORDER

Service connection for a thyroid disorder is denied.

Service connection for a cardiac disorder, manifested by a 
heart murmur, is denied.




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

